Citation Nr: 9924911	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  89-44 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
nervous instability with headaches, currently evaluated as 50 
percent disabling.  

2.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from September 1967 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from October 1996 and January 1997 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.  The October 1996 decision awarded 
service connection for a nervous condition and headaches as 
directly related to military service at a 50 percent 
evaluation.  This evaluation represents a combined rating of 
the veteran's disability from his psychiatric symptoms and 
his headaches, taken together.  The January 1997 decision 
denied entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities.  

This case was remanded by the Board for further development 
in July 1990, May 1994, and November 1998.  


FINDINGS OF FACT

1.  Post-traumatic nervous instability with headaches is 
currently manifested by migraine headaches and nervousness.  

2.  The veteran is currently service-connected for post-
traumatic nervous instability with headaches, evaluated as 50 
percent disabling; for a disfiguring scar of the left 
forehead, evaluated as 10 percent disabling; and at a 
noncompensable evaluation for postoperative residuals of the 
removal of an osteochondroma of the right big toenail, for a 
combined rating of 60 percent.  

3.  The veteran acquired a high school level General 
Equivalency Diploma (GED) while on active duty in the United 
States Army.  He was last employed full time in 1988.  

4.  The veteran is not unemployable due solely to his 
service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 50 percent for post-traumatic nervous instability with 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.132, Diagnostic Codes 8100- 9400 
(1996); 4.126- 4.130, Diagnostic Codes 8100- 9400 (1998).  

2.  A total disability rating for compensation based on 
individual unemployability due to service-connected 
disabilities is not warranted.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. §§ 3.321,  3.340, 3.341, 4.16 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are administered under the Schedule 
for Rating Disabilities, which is designed to compensate a 
veteran for reductions in earning capacity as a result of 
injury or disease sustained as a result of or incidental to 
military service.  Bierman v. Brown, 6 Vet. App. 125, 129 
(1994).  In evaluating a disability, the VA is required to 
consider the average impairment in earning capacity resulting 
from such diseases and injuries and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; Dinsay v. Brown, 
9 Vet. App. 79, 85 (1996).  

Although the Board must consider the whole record, 38 C.F.R. 
§ 4.2 (1998), where entitlement to compensation has already 
been established and an increase in disability rating is at 
issue, the present level of disability is of primary concern.  
Therefore, those documents created in proximity to the recent 
claim are the most probative in determining the current 
extent of impairment.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

First for consideration is an evaluation of the veteran's 
post-traumatic nervous instability with headaches.  This 
disability has been attributed to residuals of a motor 
vehicle accident during service in January 1970.  Initial 
examination in an emergency room revealed principally a four 
inch curvilinear incision over the left upper forehead with 
abrasion of the frontal bone.  A mental examination revealed 
that the veteran was alert and fully oriented and that the 
central nervous system was intact.  The cerebellum, motor 
functions, and sensory impressions were also intact.  The 
frontal bone was noted to be abraded, but not fractured.  
There had been no evidence at all of loss of consciousness.  
Nurses' notes following transfer to regular ward that same 
day indicated that the veteran voiced no complaints and did 
not complain of visual disturbance, headache, or loss of 
sensation.  He appeared to be sleeping well, but could be 
easily aroused.  

A VA neuropsychiatric examination in February 1989 noted a 
principal complaint of severe headaches.  The veteran also 
complained that the frontal area of his skull was still 
sensitive and painful, with a sensation of pressure, and that 
he had had severe headaches ever since the accident.  When 
queried as to why he had not sought medical attention or 
opened a claim during the past 18 years, he said he had just 
put up with the pain.  Examination found the associative 
processes normal, with no delusional or hallucinatory 
elements.  Mood was normal and sensorium intact.  The 
diagnosis was post traumatic headaches.

An undated letter from the veteran, written approximately in 
December 1990, was construed as an informal claim for PTSD.  

A March 1991 VA psychiatric examination report for PTSD noted 
numerous complaints of PTSD symptoms, which had become 
progressively worse in the last three years. Examination 
revealed normal grooming, posture, and psychomotor activity.  
The veteran appeared to have a depressed, angry, menacing 
affect at times, talking very loudly with expressions of 
anger and feelings of futility.  He was, however, relevant, 
logical, and coherent, with intact reality testing.  No 
suicidal intentions or major cognitive deficits were 
demonstrated.  The diagnosis was PTSD.  

In December 1993, a VA psychiatrist and neurologist opined 
that veteran could be suffering from post-traumatic nervous 
instability.  

A VA mental disorders examination report in February 1996, 
noting an extensive list of PTSD symptoms, but no alleged 
stressors, nevertheless provided a diagnosis of PTSD.  
Findings included depressed mood with anxious and constrained 
affect and avoidant behavior.  The Axis V Global Assessment 
of Functioning (GAF) was 60/60.  

A June 1996 VA psychiatric and neurological examination, 
being offered without access to the claims file for a 
documented previous clinical history, noted complaints of 
migraine headaches and many other physical complaints.  The 
veteran reported migraine headaches that occurred 3 to 4 
times per month, lasted several hours and were only partially 
relieved by medication.  The direct mental status examination 
revealed no evidence of mood, thought, or behavioral 
disorder.  There was no evidence of psychosis.  There was 
also no evidence of deficits of orientation, recent or remote 
memory, retention or recall, calculations or abstractions, 
comprehension, or loss of reality testing.  The veteran was 
to be referred for psychological testing to assess 
personality disorder or mood and thought disorder.  The 
relevant diagnosis was migraine.  The GAF was 60/60.

In evaluating this claim, the Board points out that when a 
single disability has been diagnosed both as a physical 
condition and as a mental disorder, the rating agency shall 
evaluate it using a diagnostic code which represents the 
dominant, or more disabling, aspect of the condition.  
38 C.F.R. § 4.126.  Although diagnoses in this case are 
conflicting, the medical evidence supports that conclusion 
that the veteran is suffering from a psychological reaction 
to physical and emotional trauma sustained in service, which 
is manifested by both headaches and emotional instability.  

Although the most recent medical evidence implies that 
headaches are the more disabling condition, the veteran is in 
receipt of the highest available rating under the criteria 
for rating migraine headaches, Diagnostic Code 8100.  As to 
the psychiatric aspect of the disability, the question 
remains as to whether a higher rating is warranted under the 
criteria for  rating the Mental Disorders.  

The Board notes that the schedular criteria for evaluation of 
Mental Disorders were changed, effective November 7, 1996.  
Where a law or a regulation changes after a claim has been 
filed or reopened, but before the administrative judicial 
process has been concluded, the version most favorable to an 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996).  Since 
the veteran's claim for an increased rating for PTSD was 
pending when the regulations pertaining to psychiatric 
disabilities were revised, the Board remanded the issue in 
November 1998 for consideration under both old and new 
criteria.  

Under the old criteria, the severity of disability was based 
upon actual symptomatology as it affected social and 
industrial adaptability, and two of the most important 
determinants of disability were time lost from gainful work 
and decrease in work efficiency.  38 C.F.R. 4.130.

To warrant a 100 percent evaluation under the pertinent 
criteria, Diagnostic Codes 9400- 9411, the attitudes of all 
contacts except the most intimate are to be so adversely 
affected as to result in virtual isolation in the community.  
There are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  The veteran is demonstrably unable to 
obtain or retain employment.  A 70 percent rating is 
warranted when the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired, with the psychoneurotic symptoms of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A 50 percent rating 
is warranted when the ability to maintain effective or 
favorable relationships with people is considerably impaired 
and, by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  

In evaluating impairment resulting from psychiatric disorders 
under the old criteria, social inadaptability is to be 
evaluated only as it affects industrial adaptability.  The 
principle of social and industrial inadaptability, the basic 
criterion for rating mental disorders, contemplates those 
abnormalities of conduct, judgment, and emotional reaction 
which affect economic adjustment, i.e., which produce 
impairment of earning capacity.  38 C.F.R. § 4.129 (1996).  
Great emphasis is placed upon the full report of the examiner 
which is descriptive of actual symptomatology.  The record of 
the history and complaints is only preliminary to the 
examination, whereas the objective findings and the 
examiner's analysis of the symptomatology are the essentials.  
On the other hand, the examiner's classification of the 
disease is not determinative of the degree of disability, but 
the report and the analysis of the symptomatology and the 
full consideration of the whole history by the rating agency 
will be.  38 C.F.R. § 4.130 (1996).  

The pertinent revised criteria for mental disorders are now 
found at 38 C.F.R. § 4.130, Diagnostic Codes 9400- 9440.  
Under the revised general rating formula, for a 70 percent 
disability rating to apply, the evidence must show 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; and 
inability to establish and maintain effective relationships. 

A 50 percent disability requires that there be occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.   

Applying the old criteria, the Board finds that there is no 
persuasive evidence to show that the veteran's mental 
disorder, together with headache symptoms, produces more than 
a considerable (50 percent) degree of industrial impairment.  
Despite symptoms including depressed, angry, and menacing 
affect, the recent evidence reflects no disorder of mood, 
thought, cognition or behavior.  There was also no indication 
of impairment of memory, recall, calculations, abstraction, 
comprehension or judgment.  Further, assessments as to his 
psychological functioning are inconsistent with social and 
industrial impairment that is more than considerable in 
degree.  Accordingly, the Board finds that the weight of the 
evidence shows that the veteran's PTSD more nearly 
approximates the criteria for a 50 percent rating under the 
old criteria.  38 C.F.R. § 4.7, 4.132, Code 9402 (1996).  

With respect to the new criteria, the Board finds that, in 
reviewing the current psychiatric symptomatology, the veteran 
has been appropriately evaluated at 50 percent, as he 
exhibits few of the type of symptoms which would equate to a 
70 percent rating.  He has not been found to exhibit suicidal 
ideation or obsessional rituals.  His associative processes 
were normal; he was relevant, logical, and coherent, with 
intact reality testing.  Although described as nervous, he 
had not reported panic or anxiety attacks seriously affecting 
his ability to function appropriately.  He exhibited no 
spatial disorientation.  

In conclusion, the Board finds that the weight of the 
evidence establishes that the veteran's neuropsychiatric 
disorder is no more than 50 percent disabling under either 
the old or amended regulations concerning ratings for 
psychiatric disorders, even with the inclusion of the 
disabling symptom of migraine headaches.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).  

Considering next the claim for a total evaluation based on 
individual unemployability, the claims file reveals that the 
veteran was self-employed until 1984, filed for bankruptcy in 
1985, and last worked in 1988.  He has a general equivalency 
diploma, which he obtained while in the Army.  He stated that 
he did not receive benefits from Social Security Disability.  

The veteran is currently service-connected for post-traumatic 
nervous instability with headaches, evaluated as 50 percent 
disabling; for a disfiguring scar of the left forehead, 
evaluated as 10 percent disabling; and at a noncompensable 
evaluation for postoperative residuals of the removal of an 
osteochondroma of the right big toenail, for a combined 
rating of 60 percent.  

With respect to a total disability rating based on individual 
unemployability, compensation may be assigned, where the 
schedular rating is less than total, when the disabled person 
is, in the judgment of the Board, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities.  If there is only one such 
disability, this shall be ratable at 60 percent or more, and 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent disability or more.  Multiple disabilities 
resulting from a common etiology or a single accident or 
disabilities affecting a single body system are considered as 
one disability.  Where the percentages outlined above are met 
and the veteran is determined to be unemployable due to 
service-connected disabilities, the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded.  38 C.F.R. § 4.16(a).  

Since this veteran has a rating of 60 percent for all of his 
service-connected disabilities, he does not meet the 
schedular criteria.  Although he does have disabilities which 
are not service connected, to receive compensation as totally 
disabled, he must be unemployable solely as a result of 
service-connected disabilities.  Excluding the adverse 
effects of non-service-connected conditions and advancing 
age, the weight of the evidence shows that the veteran's 
service-connected disorders do not prevent him from 
performing the physical and mental acts required for gainful 
employment.  Although his service-connected disorders present 
considerable industrial impairment, as reflected by the 
combined 60 percent compensation rating, there are no 
circumstances to place the veteran's case in a different 
position than similarly-rated veterans.  Van Hoose v. Brown, 
4 Vet. App. 351 (1993).  

Accordingly, the claim for a total evaluation based on 
individual unemployability must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable as to this 
issue.  38 U.S.C.A. § 5107(b).  


ORDER

An evaluation for post-traumatic nervous instability with 
headaches in excess of 50 percent is denied.  

Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities is 
denied.  



		
	NANCY I. PHILLIPS	
	Member, Board of Veterans' Appeals



 

